Citation Nr: 1757987	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-23 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability prior to March 29, 2016, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 until October 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board denied this claim in November 2013.  The Veteran subsequently appealed the February 2003 Board decision to the United States Court of Veterans Claims (Court).  In a January 2015 Memorandum Decision, the Court vacated the Board's decision for additional consideration.  In August 2015, the Board remanded the claim in accordance with the Court's Remand.  

The Board remanded this case in March 2017.  It has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's right knee instability has not manifested as severe recurrent subluxation or lateral instability.  

2.  In resolving all doubt in her favor, the Veteran's right knee has manifested in frequent episodes of "locking," pain, and effusion since April 17, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's right knee instability are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

2.  From April 17, 2009, the criteria are met for a separate 20 percent rating, but no higher, for right knee locking, pain, and effusion under DC 5258.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Right Knee disability 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§3.321 (a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's right knee is currently rated at 20 percent under DC 5257.  

Knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5256 (for ankylosis), DC 5257 (for other impairment, including recurrent subluxation or lateral instability), DC 5258 (for dislocated semilunar cartilage), DC 5259 (for symptomatic removal of semilunar cartilage), DC 5260 (for limitation of flexion), DC 5261 (limitation of extension), DC 5262 (based on impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Under DC 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DCs 5257, 5258.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations is rated at 20 percent; and x-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated at 10 percent.  C.F.R. § 4.71a, DC 5003.

DC 5010  refers to arthritis due to trauma and is rated under degenerative arthritis (DC 5003).

During the course of this appeal, the Veteran was afforded a VA examination in January 2008.  The examiner found edema and tenderness.  There was no effusion, weakness, redness, heat, guarding, or subluxation. She was functionally limited by pain, fatigue, weakness, lack of endurance, and pain after repetitive use. 

In June 2008, a VA examiner found edema, tenderness, and guarding.  There was also crepitus.  

In April 2009, the Veteran was diagnosed with chondromalacia of the patella and right knee cartilage disorder. 

In August 2009, the Veteran had a trace effusion on her knee.  She also had crepitus and mild joint line tenderness.  

In August 2015, the Veteran had a trace effusion.  She had a full range of motion with medial joint line tenderness to palpation with minimal discomfort.  

In March 2016, a VA examiner found that the Veteran had a meniscus condition, including a meniscal tear, and frequent episodes of joint pain and joint effusion.  There was mild soft tissue swelling noted over the central patella region.  The Veteran had evidence of pain with weight bearing, and localized tenderness.  There was objective evidence of crepitus.  She had normal muscle strength.  Although joint instability was indicated, the examiner was unable to test because the Veteran complained of significant pain.  The Veteran had a history of recurrent effusion. She regularly used a brace and cane for stability.  The examiner concluded the Veteran had functional loss. Her knee hurt when she climbed up the stairs and she must use her left knee more.  In addition, she needed to rest every 15 minutes when she goes shopping or does yard work.  However, her pain did not result in functional loss.  The examiner concluded that since her symptoms were heightened by everyday physical activities, the Veteran would need to take frequent breaks from sedentary work to allow for ambulation to minimize pain and stiffness in her knee.  

In August 2017, a VA examiner again found that the Veteran had a meniscus condition.  The examiner noticed mild swelling in lateral and medial aspects.  She had no recurrent subluxation or lateral instability.  The Veteran occasionally used a brace and constantly used a cane for stability.   She had normal muscle strength.  There was objective evidence of crepitus.

In addition to the above, the Veteran reported constant pain that traveled to her right foot in January 2008.  The sharp pain burned, ached, and caused cramping.  The Veteran stated that she experienced daily weakness, stiffness, and giving way.  In February 2008, the Veteran reported the swelling in her knee prevented her from getting up from a seated position.  Her knee affected her daily activities, such as bathing and walking up the stairs.  Her knee also gave out because she had fallen so many times.  In March 2009, her knee would not bend.  She had difficulty getting up and down, walking, and problems getting out of the bathtub.  

In April 2009, she reported increasing problems with her knees.  In November 2009, the Veteran reported constant swelling, giving way, and chronic pain.  In April 2010, she stated her knee was stiffer, started to catch, and felt weaker.  The Veteran also had tenderness in the anterior aspect of her right knee.  In September 2010, her knee was stiff, achy, swollen, and painful in the medial aspect.  In August 2015, the Veteran reported that her knee disability was affecting her daily activities because it was very stiff.  Her knee would grind, catch, pop, and swell for the past eight months.  She also had difficulty getting up from a sitting position and going up and down stairs.  In March 2016, she reported flare-ups that sometime prevent her from going to work.  The Veteran reported there had been no improvement.  She experienced ongoing pain, swelling, stiffness, and giving way.  Her pain was sharp or throbbing, with her symptoms worsening with climbing stairs or prolonged standing or walking.  In August 2017, the Veteran did not report and flare-ups.  She reported functional loss. The Veteran stated that her pain was constant and increased with movement.  She indicated that she experienced swelling, throbbing pain, and buckling.  The Veteran also could only stand for 20 minutes.  

Based on these findings and the Veteran's reported instability, the Board finds that a 20 percent rating, but no higher, under DC 5257 is appropriate.  The Veteran showed moderate recurrent lateral instability.  There was no objective evidence of recurrent subluxation in the right knee.  Although the Veteran regularly used a knee brace and a cane, she was able to balance enough to walk and climb the stairs.  Accordingly, the evidence does not support a higher rating since severe recurrent subluxation or lateral instability was not demonstrated.  

From April 17, 2009, the Board also finds that a separate 20 percent rating is appropriate for the Veteran's knee locking, pain, and effusion.  The Veteran was diagnosed with chondromalacia of the patella and right knee cartilage disorder in April 2009.  Private treatment records show the Veteran has experienced effusion since August 2009.  The Veteran has consistently reported repeated knee locking, pain, and giving way.  In addition, she reported increasing problems with her knee, including stiffer, started to catch, and falling due to it giving way.  The Board finds the Veteran's complaints credible because they are consistent with private treatment records indicating tenderness.  

The evidence does not show limited extension, ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5261, 5262, and 5263 are not applicable.  The Veteran has limited flexion, but no more that would qualify her for a noncompensable rating under DC 5260.  Moreover, considering the Veteran's pain and swelling under both DCs 5260 and 5258 would be impermissible pyramiding of symptoms.  Thus, the ratings now assigned are the most favorable to the Veteran.  

The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warranted an even higher separate rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record shows she was having difficulty climbing up and down stairs, walking longer than 15-20 minutes, and could not sit in the same position for very long, along with other functional loss due to painful motion and stiffness.  However, there is no evidence to suggest that her functional loss ever resulted in severe recurrent subluxation or lateral instability, or in a close approximation of this level of loss, which is required for the next higher rating based on limited flexion.  38 C.F.R. §§ 4.40, 4.71a, DC 5257; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, any functional loss as listed is encompassed within her newly assigned ratings under DCs 5257 and 5258.  




	






ORDER

A rating in excess of 20 percent for the Veteran's right knee instability under DC 5257 is denied.  

A separate 20 percent rating, but no higher, for right knee locking, pain, and effusion under DC 5258, from April 17, 2009, is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


